Exhibit 10.28
 
 
ASSIGNMENT OF MEMBERSHIP INTERESTS AGREEMENT


This ASSIGNMENT OF MEMBERSHIP INTERESTS AGREEMENT (hereinafter called this
"Assignment"), is effective as of December 31, 2011 by and between Jeffrey Sisk
("Assignee") and Generation Zero Group, Inc. ("Assignor"), a Nevada corporation.


RECITALS


 
A.
Assignor owns 100% of the membership interests of Medical Work, LLC (“MW”), a
Georgia limited liability company.

 
B.
MW operates the business known as PhysicianWork.com plus MW owns the URL’s
listed in Exhibit A, attached hereto (collectively MW’s business and assets are
referred to as the “MW Assets”).

 
C.
MW acquired the MW Assets in a merger (“Merger”) with StaffMD, Inc. (“SMD”)
effective on February 7, 2011, in which MW was the surviving entity, as
evidenced by that certain Certificate of Merger attached hereto as Exhibit B.

 
D.
Assignee is the founder of SMD, was the 100% owner of SMD, Inc. at the time of
the Merger and at all times since the Merger has been the sole operating manager
of MW and has had exclusive control over all bank accounts, marketing, expenses,
and operations related to the MW Assets.

 
E.
At the time of the Merger, MW issued a promissory note in the original principal
amount of $250,000 to Geronimo Property Trust (“Geronimo Note”) and a promissory
note in the original principal amount of $3,950,000 to Assignee (“Seller Note”).

 
F.
The Geronimo Note is secured by a first priority lien on all MW Assets and
Assignor is a co-obligor on the Geronimo Note.  The Seller Note is secured by a
subordinated lien on all MW Assets and a first lien on Assignor’s membership
interests in MW.

 
G.
At the time of the Merger, Assignee received from Assignor 6,000,000 shares of
Assignor’s common stock.

 
H.
At the time of the Merger, MW and Assignee entered into an employment agreement
“Employment Agreement” pursuant to which Assignee was named President and Chief
Executive Officer of MW and the sole Manager of MW.

 
I.
MW is in default of its obligations under the Seller Note and Assignee has the
right to take possession of Assignor’s interest in MW, but to resolve the
default amicably, the parties have agreed that MW will be assigned to Assignee
upon the terms and conditions hereinafter set forth in this Assignment.



Now, therefore, in consideration of the Recitals and the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:


ARTICLE ONE - SALE AND PURCHASE; CLOSING


Section 1.  Transfer and Assignment.  Subject to the terms and conditions
contained in this Assignment, Assignor hereby sells, transfers, assigns,
conveys, and delivers to Assignee, all right, title and interest of Assignor in
and to the membership interests of MW, which constitute 100% of the membership
interests of MW.  The membership interests assigned herein are identified as
Certificate #1 and represent 100 membership interests, all of which are held by
Assignee pursuant to that certain “Pledge Agreement” executed by and between
Assignor and Assignee and which certificate was delivered to Assignee in
connection with the Merger.  The Pledge Agreement is hereby terminated and
hereby made null and void and of no further force and effect.  Assignor
acknowledges that any and all interests in PhysicianJobs.com, LLC, the license
agreement between MW and PhysicianJobs.com, LLC for the URL physicianjobs.com,
and any other interest Assignor may have in and to PhysicianJobs.com, LLC, if
any are all included in the MW Assets.




 
 

--------------------------------------------------------------------------------

 
Section 2.   Seller Note and Employment Agreement.  The Seller Note and the
Employment Agreement are hereby cancelled and hereby made null and void and of
no further force and effect.


Section 3.  Geronimo Note Indemnity.  Assignee hereby agrees to indemnify,
defend and hold harmless Assignor, including its agents, officers, directors,
consultants, and members (collectively, the “Assignor Parties”) from and against
any and all claims, costs, expense, loss, and causes of action of any kind
whatsoever, including defense costs, related to or arising out of the Geronimo
Note.  In the event any claim is made for which any of the Assignor Parties
seeks indemnity, Assignor shall provide Assignee written notice of the claim and
Assignee shall defend or settle the claim at Assignee’s sole cost and
expense.  Assignee agrees to enter into that certain pledge agreement of even
date herewith (“New Pledge Agreement”) to provide additional security for the
indemnity provided in this Section 3.


Section 4.  Cancellation of Shares.  At the time of the Merger, Assignee
received from Assignor 6,000,000 shares of Assignor’s common stock.  Assignee
hereby agrees to cancel 3,000,000 of these shares of common stock.  Assignee
shall provide Assignor’s stock transfer agent, Island Stock Transfer, an
executed stock power, the original 6,000,000 share certificate with a written
direction to cancel 3,000,000 shares, and deliver 500,000 shares of Assignee’s
shares to Assignor as collateral pursuant to the terms of the New Pledge
Agreement, and deliver 2,500,000 shares to Assignee.  The foregoing cancellation
of shares shall be deemed a covenant and not an obligation of debt. The parties
agree that Assignee’s 2,500,000 shares, and Assignee’s 500,000 shares delivered
to Assignor as collateral pursuant the terms of the New Pledge Agreement, are
protected by an existing Registration Rights Agreement dated February 1, 2011
that shall survive the Closing and shall remain in full force and effect.


Section 5.  Effective Date.  The parties agree that all of the transfer and
assignments contained in this Assignment shall be effective as of December 31,
2011 and the January 1, 2012 balance sheet shall be prepared for MW with
Assignee as owner of the assets set forth on said balance sheet.
 
 
 

 
 
2

--------------------------------------------------------------------------------

 
Section 6.   Assignor Representation.  Assignor hereby represents and warrants
to Assignee that Assignor has all requisite corporate power and authority and
have taken all corporate action necessary, in order to execute, deliver and
perform its obligations under this Assignment and to consummate the transactions
completed hereby.  This Assignment is a valid and binding agreement of Seller
enforceable against it in accordance with its terms.


Section 7.  Title to Membership Units.  Assignor has good and valid title to the
membership interests in MW subject to the Pledge Agreement and any and all
claims the holder of the Geronimo Note may have.  Assignor represents that any
interests Assignor’s other secured lenders have is hereby released as to the MW
membership interests and MW Assets.
 
 
Section 8.   No Breach.  The execution, delivery and performance of this
Assignment by Assignor does not, and the consummation by Assignor of the
transactions contemplated by this Assignment and the performance of its other
obligations hereunder will not, constitute or result in: a breach or violation
of, or a default under, its certificate of incorporation or by-laws of Assignor,
or to the knowledge of Assignor, a breach of or violation of any agreement, law,
permit, or license binding upon Assignor.
 
 
Section 9.   Brokers And Finders.  Neither Assignor nor Assignee nor any of its
officers, directors or employees have employed any broker or finder or incurred
any liability for any brokerage fees or commissions or finders' fees in
connection with the transactions contemplated in this Assignment.


Section 10.  Assignee Representation.  Assignee represents and warrants to
Assignor that Assignee has all power and authority to execute and consummate the
transactions contemplated by this Assignment.


Section 11.  Survival.  The representations and warranties set forth in this
Assignment shall survive the Closing.


Section 12.  Counterparts.  This Assignment may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.


Section 13. Governing Law and Venue.  This Assignment shall be governed by
Georgia law and any action brought to enforce the terms of this Assignment shall
be brought in Fulton County Georgia. Should either party file an action to
enforce its rights under this Assignment, the prevailing party shall be entitled
to recover attorneys’ fees and costs.  Assignor shall be entitled to specific
performance for a default of Assignee’s obligations under Section 4 above and
whenever there is not an adequate remedy at law.


 
3

--------------------------------------------------------------------------------

 
Section 14. Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, or by
overnight courier:


If to Assignee:
Jeff Sisk
 
199 Daisy Street
 
Homosassa, FL  34446
   
If to Assignor:
c/o The Loev Law Firm, PC
 
6300 West Loop South, Suite 280
 
Bellaire, TX 77401
 
Attn:  David M. Love, Esq.



or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above.


Section 15.  Entire Agreement; No Other Representations.  This Assignment
constitutes the entire agreement between the parties.  This
Assignment  supersedes all other prior agreements, understandings, indemnities,
representations and warranties both written and oral, among the parties, with
respect to the subject matter hereof.


Section  16.  Severability.  The provisions of this Assignment shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability or the other provisions hereof so long as
any such declaration of invalidity does not frustrate the intent of the
Assignment.
 
 
Section  17.  Binding Effect; Assignment.  This Assignment shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns.


Section 18.  Release. Assignee hereby releases the Assignor Parties from and
against all activities related to the operation of MW and the MW Assets
whatsoever from the beginning of time through the effective date of this
Assignment.  The sole exceptions to the release contained in this Section 18
shall be Assignor’s representation in Section 6 above and that certain
Registration Rights Agreement (the “Reg Rights Agreement”) dated the first day
of February, 2011 by and between Assignor and Assignee, which agreement is
acknowledged by the parties to remain in full force and effect as to the
Investor Shares, as defined in the Reg Rights Agreement after giving effect to
Section 4 above.




















 
4

--------------------------------------------------------------------------------

 
In Witness Whereof, this Assignment has been duly executed and delivered by the
parties hereto effective as of the date first written above.


Assignee:
Assignor
         
Generation Zero Group, Inc.
     
/s/ Jeffrey E. Sisk                                             
   
 Jeffrey Sisk
By: /s/ Matthew Krieg                                
   
Name: Matthew Krieg                                 
   
Title: President                                            
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 